Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142634                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  _________________________________________                                                               Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  IN RE PETITION OF CALHOUN COUNTY                                                                                   Justices
  TREASURER
  _________________________________________/
  CALHOUN COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                SC: 142634
                                                                   COA: 293272
                                                                   Calhoun CC: 08-001834-CZ
  WAYNE and JOAN SWAFFORD,
             Respondents-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           h0620                                                              Clerk